Citation Nr: 1424089	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-02 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from October 1950 to July 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In October 2013, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial evaluation in excess of 30 percent for anxiety disorder.  The Board finds that there is conflicting medical evidence as to the severity of the Veteran's service-connected anxiety disorder, and that a further VA examination is warranted. 

As noted in the previous remand, the claims folder suggests that the Veteran's service-connected anxiety disorder has undergone an increase in severity since the January 2011 VA examination.  Specifically, in a March 2011 clinical evaluation from the Princeton Vet Center, it was reported that the Veteran had occupational and social impairment in most areas such as work, family relations, judgment, memory concentration and mood.  Moreover, in a January 2012 private psychiatric evaluation, it was noted that he Veteran admitted to having visual, auditory and olfactory hallucinations.  Significantly, the psychiatrist reported that the Veteran withheld and minimized his symptoms because he was afraid that he would lose his rights, such as his ability to carry a weapon.  
The Board remanded the claim in October 2013 for further VA examination.  Thereafter, the Veteran was afforded a VA mental disorders Disability Benefits Questionnaire (DBQ) in January 2014.  While the examiner noted that the claims folder had been reviewed, the examiner did not comment on the severity of the symptomatology provided by either the Vet Center counselor or the private psychiatrist.  To the contrary, the VA examiner determined that the Veteran's present symptoms consisted only of anxiety attacks and panic attacks that occurred weekly or less often.  Moreover, the examiner did not provide a Global Assessment of Functioning (GAF) score.  In essence, the examiner did not provide enough evidence to evaluate the severity of the service-connected anxiety disorder.  Moreover, the examiner did not reconcile findings made during the January 2014 examination with the severity of the Veteran's symptoms reported by the Vet Center counselor or the private psychiatrist.  In this respect, the Board notes that a medical report must support its conclusion and findings with an analysis the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that the January 2014 VA DBQ examination report to be inadequate.     

In light of the above, the Board finds that a remand is required to obtain another examination of the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected anxiety disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  Specifically, the examiner must consider the March 2011 clinical evaluation by the Vet Center counselor and the private psychiatrist's evaluation dated in January 2014.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After the aforementioned development has been completed, the AMC/RO should readjudicate the claim of entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



